DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 7/21/2022. 
Allowable Subject Matter
2. 	Claims 1 – 16 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Taniguchi et al. (US PG Pub 2012/0103352 A1) as listed on the IDS dated 3/14/2022.

           Summary of Claim 1: 
A cellulose acetate composition for thermoforming, comprising 

a cellulose acetate and a glycerin ester-based plasticizer, 

wherein the cellulose acetate has a degree of acetyl substitution of 1.4 or greater and 2.0 or less, a compositional distribution index (CDI) of 4.0 or less, and a total sulfur content of 15 mg/kg or greater and less than 150 mg/kg, 

wherein CDI is defined as: 
CDI = (Measured value of a half-height width of compositional distribution)/(Theoretical value of a half-height width of compositional distribution) 
where
the measured value of a half-height width of compositional distribution is a half-height width of compositional distribution determined by HPLC analysis of cellulose acetate propionate obtained by propionylating all residual hydroxyl groups of cellulose acetate (sample): and the theoretical value of a half-height width of compositional distribution is obtained by: 
[Equation 1] 
Theoretical value of half-height width of compositional distribution

    PNG
    media_image1.png
    39
    416
    media_image1.png
    Greyscale


where 
DS represents a degree of acetyl substitution; and 
DPw represents a weight average degree of polymerization (a value determined by GPC- light scattering method using cellulose acetate propionate obtained by propionylating all residual hydroxyl groups of cellulose acetate (sample)).

 
Taniguchi et al. teach a cigarette filter comprising a cellulose ester tow and cellulose acetate particles dispersed in the cellulose tow, wherein the cellulose ester tow is a cellulose acetate tow, wherein the substitution degree of the cellulose ester (particularly the cellulose acetate) is selected from preferably from 1.5 to 2.7 [0033], wherein the cigarette filter further comprises a plasticizer, wherein the plasticizer is a glycerol acetate compound, such as triacetin ((claims 1-4), [0046-0048]), and wherein the plasticizer is in the amount of from 1 – 10 parts by weight relative to 100 parts by weight of the cellulose ester tow. 
	However, Taniguchi et al. do not teach or fairly suggest the claimed cellulose acetate composition, wherein the composition comprises, in particular, the claimed CDI or the theoretical value of a half-height width of compositional distribution as defined by Equation 1. Taniguchi et al. are further silent regarding the sulfur content. Applicant demonstrated that cellulose acetate compositions comprising the claimed CDI results in an unexpected improvement in thermoformability, a smaller amount of weight change and an improved coloration evaluation according to the b value (Tables 1-3). 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763